Citation Nr: 1639559	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for history of herniated nucleus pulpous, L4-L5.
 
2.  Entitlement to a rating in excess of 20 percent for cold injury residuals of the right upper extremity.
 
3.  Entitlement to a rating in excess of 20 percent for cold injury residuals of the left upper extremity.
 
4.  Entitlement to an initial rating in excess of 10 percent for cold injury residuals of the right lower extremity.
 
5.  Entitlement to an initial rating in excess of 10 percent for cold injury residuals of the left lower extremity.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Offices (RO) in Augusta, Maine.  However, jurisdiction of the case now lies with the RO in New York, New York.  

The Veteran testified at a January 2014 video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the electronic claims file.

In a March 2016 rating decision, the RO granted entitlement to a total disability rating based on individual unemloyability due to service-connected disability (TDIU), effective June 4, 2007.  Therefore, the issue of entitlement to a TDIU is no longer on appeal before the Board.

In a written statement received in September 2015, the Veteran appears to have raised the issue whether and material evidence had been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran is advised that his statements do not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, service-connected history of herniated nucleus pulpous, L4-L5, was not manifested by evidence of unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or by intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks.

2.  Throughout the rating period on appeal, service-connected cold injury residuals of the right upper extremity were manifested by arthralgia or other pain, numbness, and cold sensitivity plus hyperhidrosis.  

3.  Throughout the rating period on appeal, service-connected cold injury residuals of the left upper extremity were manifested by arthralgia or other pain, numbness, and cold sensitivity plus hyperhidrosis, locally impaired sensation, and muscle atrophy.   
 
4.  Since the grant of service connection, service-connected cold injury residuals of the right lower extremity were manifested by arthralgia or other pain, numbness, and cold sensitivity plus locally impaired sensation.
 
5.  Since the grant of service connection, service-connected cold injury residuals of the left lower extremity were manifested by arthralgia or other pain, numbness, and cold sensitivity plus locally impaired sensation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for history of herniated nucleus pulpous, L4-L5, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for an evaluation in excess of 20 percent for residuals of cold injury residuals of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).

3.  The criteria for an evaluation of 30 percent, but no higher, for residuals of cold injury residuals of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).

4.  The criteria for an initial evaluation of 20 percent, but no higher, for cold injury residuals of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).

5.  The criteria for an initial evaluation of 20 percent, but no higher, for cold injury residuals of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b)(1) (2015), does not apply to this initial rating claims for cold injury residuals of the right and left lower extremity.  38 C.F.R. § 3.159(b)(3) (2015).  VA's duty to notify under 38 U.S.C.A. §§ 5104 and 7105 (West 2014) have been met as the Veteran was provided a copy of the rating decision and statement of the case.  

With respect to the Veteran's remaining increased rating claims, a VA letter sent to the Veteran in January 2008 satisfied the duty to notify provisions with respect to his claims and notified him of the regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained service treatment records, service personnel records, records from the Social Security Administration (SSA), and all identified private and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  Moreover, the Veteran has been afforded VA examinations in December 2006, June 2007, September 2008, and May 2015.  The Board has determined that each examination was thorough and adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of Veteran's service-connected spine and cold injury residual disabilities during the appeal period.  Id.

As mentioned above, the Veteran testified at a January 2014 Board video conference hearing before the undersigned VLJ.  During the hearing, the VLJ identified the issues on appeal, and solicited information as to the potential existence of any outstanding relevant evidence.  The Veteran has neither asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015), consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran's claims were previously before the Board in March 2015 and remanded for additional evidentiary development.  The requested development was completed as directed and the Veteran's claims are now before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

I.  Herniated Nucleus Pulpous

The Veteran filed a claim seeking an increased rating for his service-connected lumbar spine disability in November 2007.  In the December 2008 rating decision, the RO continued the previously assigned 40 percent rating for history of herniated nucleus pulpous, L4-L5.

The Veteran's service-connected history of herniated nucleus pulpous, L4-L5 has been evaluated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

To give the Veteran every consideration in connection with the matter on appeal, the Board will also consider all other potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's lumbar spine disability during the appeal period.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

Intervertebral disc syndrome is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under the General Rating Formula, degenerative disc disease of the thoracolumbar spine is evaluated, with or without symptoms such as pain, to include whether it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) provides that for the purposes of evaluations under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the general rating formula for diseases and injuries of the spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).  Finally, in a recent decision, the Court held that the final sentence of 38 C.F.R. § 4.59 required that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Based on the evidence of record, a rating in excess of 40 percent is not warranted for the Veteran's service-connected history of herniated nucleus pulpous, L4-L5 pursuant to Diagnostic Code 5243.  38 C.F.R. § 4.71a, General Rating Formula.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  At no point during the pendency of this claim does the evidence of record demonstrate evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  As such, the Board finds that a rating in excess of 40 percent for the Veteran's service-connected history of herniated nucleus pulpous, L4-L5 is not warranted under the General Rating Formula.  Id.

The Board has also determined that the assignment of a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as post-service VA and private treatment records dated from 2006 to 2015 and the December 2006, June 2007, September 2008, and May 2015 VA examination reports did not document intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks at any point during the appeal period.  During the January 2014 Board hearing, the Veteran acknowledged that he had not been prescribed bed rest as treatment for his service-connected lumbar spine disability. 

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of functional loss of the thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Indeed, as noted, even with complaints by the Veteran of constant pain and functional limitation, the Veteran has not demonstrated unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The evidence reflects that the assigned 40 percent rating properly compensated him for the extent of functional loss resulting from symptoms like painful motion, tenderness, and stiffness.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the medical findings do not show that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of any increased evaluation during the appeal period.

The Board further acknowledges the Court's recent holding that the final sentence of 38 C.F.R. § 4.59 required VA examination reports to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  However, the Board notes that there is no opposite joint of the spine and that the May 2015 VA examiner specifically marked that there was no evidence of pain with weight bearing during range of motion testing.  While being cognizant that the June 2007, September 2008, and May 2015 VA examination reports did not include joint testing for pain on passive motion, the Board must again highlight that assignment of a rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability requires evidence of unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  As none of those criteria are met in this case, acquiring another examination to obtain passive joint motion testing of the spine would simply delay resolution of this matter without gaining any evidence that would be relevant to the outcome.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. June 18, 2015) (A veteran's interest may be better served by prompt resolution of his claim rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.).

As noted above, lower extremity neurologic abnormalities associated with the Veteran's thoracolumbar spine disability can be rated separately.  Under Diagnostic Code 8520, a 10 percent disability rating is warranted for mild, incomplete paralysis of the nerve and a 20 percent disability rating is warranted for moderate, incomplete paralysis of the nerve.  A 40 percent disability rating is warranted for moderately severe, incomplete paralysis of the nerve and a 60 percent disability rating is warranted for severe, incomplete paralysis of the nerve with marked muscular atrophy.  An 80 percent disability rating is assigned for complete paralysis of the sciatic nerve with foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

As noted below, the Veteran has been assigned separate 20 percent initial ratings, each, for his service-connected cold injury residuals of the lower extremities under Diagnostic Code 7122.  A 20 percent rating is warranted under that diagnostic code when there is arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).  The Board is cognizant that the May 2015 VA examiner noted findings of mild left sciatic nerve radiculopathy with symptoms of mild left lower extremity numbness and intermittent (usually dull) pain associated with the service-connected lumbar spine disability.  However, the Board has determined that assigning a separate rating for residuals of left sciatic nerve radiculopathy under Diagnostic Code 8520 would constitute pyramiding, as the Veteran would be compensated twice for the same symptomatology in his left lower extremity, namely pain, numbness, and locally impaired sensation already used to support the initial rating of 20 percent assigned for his service-connected left lower extremity cold injury residuals.  38 C.F.R. § 4.14. 

The Veteran submitted multiple written statements as well as testified during his January 2014 Board video conference hearing discussing the severity of his service-connected lumbar spine disability.  In this case, the Veteran's statements are competent evidence to report his lumbar spine symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, the medical examiners considered the Veteran's statements as to his symptoms when making their findings.  However, the evidence of record does not indicate that the assignment of any additional increased or separate evaluations are warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating spine disorders.  Thus, evidence of increased lumbar spine symptomatology has not been established, either through medical or lay evidence, during the appeal period.

In this case, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected lumbar spine disability varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a higher evaluation for the Veteran's service-connected lumbar spine disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Cold Injury Residuals

The Veteran filed claims in November 2007 seeking increased ratings for cold injury residuals of the upper extremities and service connection for cold injury residuals of the lower extremities.  In the December 2008 rating decision, the RO granted entitlement to service connection for cold injury residuals of the right and left lower extremity, assigning separate initial evaluations of 10 percent, each effective June 4, 2007.  The RO also assigned a 20 percent rating for the Veteran's cold injury residuals of the right upper extremity, effective November 27, 2007, as well as continued the previously assigned 20 percent rating for the Veteran's cold injury residuals of the left upper extremity.

The Veteran's service-connected cold injury residuals have been evaluated as 20 percent disabling for each upper extremity and 10 percent disabling for each lower extremity pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).  The Veteran contends that he is entitled to higher ratings for his service-connected cold injury residuals of the upper extremities as well as higher initial ratings for his service-connected cold injury residuals of the lower extremities.  

Under Diagnostic Code 7122, a 10 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).  A 20 percent rating is warranted when there is arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum 30 percent rating is warranted when there is arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id. 

Note (1) directs VA to separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes as well as to separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2) directs VA to evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26.  Id. 

As an initial matter, the Board finds that an evaluation in excess of 20 percent is not warranted for cold injury residuals of the right upper extremity.  However, the Board has determined that a rating of 30 percent, but no higher, is warranted for cold injury residuals of the left upper extremity.  

The medical evidence of record, to include post-service VA and private treatment records dated from 2007 to 2015 as well as VA examination reports dated in December 2006, June 2007, September 2008, and May 2015, reflected complaints of pain, sensitivity to cold, burning in fingers and hands, decreased strength in bilateral hands, tingling of bilateral hands, left hand weakness with loss of sensation, painful muscle spasms in left hand, contracture of left 5th finger, and numbness in fingers.  Physical examinations showed normal upper extremity reflexes, no increase in heat or redness of the hand joints, no synovial thickening, full upper extremity range of motion, mildly decreased left grip strength, mild atrophy of the intrinsics and 1st webspace of the left hand, very mild flexion contracture of the left 5th finger, sensation and pinprick reportedly decreased in all aspects of the left hand compared to the right, decreased light touch in left forearm in lateral cutaneous nerve distribution, unremarkable bilateral hand X-ray findings, and hyperhidrosis of the hands.  The upper extremities were repeatedly found to be free of Raynaud's phenomenon, edema, scar, color change, joint involvement, ulceration, or tissue loss.  

The December 2006 VA examiner listed diagnoses of tardy ulnar palsy and peripheral neuropathy manifested by paresthesias and dysesthesias in the upper extremities.  Thereafter, in the June 2007 VA cold injury examination report, the examiner listed diagnoses of cold exposure of the hands and left hand atrophy of questionable etiology.  However, in the September 2008 VA spine examination report, the examiner noted that the Veteran had evidence of atrophy of the 1eft thenar eminence and webspace between 1st and 2nd digits as well ulnar neuropathy of a lower motor neurone type, diagnosing median neuropathy of the left extremity.  It was indicated that each of those problems had been noted for years and neither was related to the Veteran's cervical spine problem.

In a July 2013 VA treatment record, the Veteran as noted to have chronic left hand atrophy and weakness from cervical spine degenerative disc disease and laminectomy.  The May 2015 VA examiner specifically delineated that the Veteran's bilateral hand cold injury residuals were manifested by arthralgia, numbness, and cold sensitivity.  It was noted that the Veteran's left hand atrophy was consistent with ulnar neuropathic changes and would not be considered secondary to cold exposure.  The examiner then commented that atrophy was also present in left forearm and that the Veteran had cervical degenerative disc disease as well as status post cervical fusion in 2007.

As evidence of record continues to reflect evidence of pain, numbness, and cold sensitivity of the right upper extremity with objective evidence of hyperhidrosis, the assignment of a rating in excess of 20 percent for cold injury residuals of the right upper extremity is not warranted.  Despite the Veteran's assertions of discoloration and skin sloughing, there is no objective evidence of tissue loss, color changes, nail abnormalities, locally impaired sensation, muscle atrophy, Raynaud's phenomenon, or X-ray abnormalities in the right upper extremity allowing for the assignment of a rating in excess of 20 percent during the appeal period.

However, a rating of a maximum 30 percent is warranted for cold injury residuals of the left upper extremity under Diagnostic Code 7122.  Evidence of record clearly reflects findings of pain, numbness, and cold sensitivity with objective evidence of muscle atrophy, locally impaired sensation, and hyperhidrosis in the left upper extremity.  The Board is cognizant that VA treatment providers supplied divergent opinions as to the etiology of the Veteran's left upper extremity atrophy.  Thus, the Board will resolve all reasonable doubt in the Veteran's favor and use the longstanding, documented findings of left upper extremity atrophy to support the assignment of a maximum 30 percent evaluation under Diagnostic Code 7122.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).

The Board further finds that initial ratings of 20 percent, but no higher, are warranted for cold injury residuals of the right and left lower extremities.  The medical evidence of record, to include post-service VA and private treatment records dated from 2007 to 2015 as well as VA examination reports dated in December 2006, June 2007, September 2008, and May 2015, reflect complaints of pain, sensitivity to cold, burning, recurrent fungal infections, nail abnormalities, tingling of bilateral feet, swelling, skin thickening, and numbness in toes.  Physical examinations showed normal lower extremities reflexes, warm feet, decreased sensation in the lower extremities, sensory loss on the dorsum of each foot, decreased sensation to light touch in the left lower leg/ankle/foot/toes, and full muscle strength.  The lower extremities were repeatedly found to be free of Raynaud's phenomenon, muscle atrophy, hyperhidrosis, edema, scar, color change, joint involvement, nail abnormalities, ulceration, or tissue loss.  The December 2006 VA examiner listed a diagnosis of peripheral neuropathy manifested by paresthesias and dysesthesias in the lower extremities.  In the September 2008 VA examination report, the examiner indicated that the Veteran had normal pedal pulses and noted that findings of peripheral neuropathy of the feet were quite in keeping with cold injury findings.  The May 2015 VA examiner specifically delineated that the Veteran's bilateral foot cold injury residuals were manifested by arthralgia, numbness, and cold sensitivity. 

As the evidence of record reflects evidence of pain, numbness, and cold sensitivity of each lower extremity with objective evidence of locally impaired sensation in each lower extremity, the assignment of an initial rating of 20 percent, but no higher, for cold injury residuals of each lower extremity is warranted.  However, there is no basis for assignment of an initial rating in excess of 20 percent disabling for cold injury residuals of each lower extremity for the appeal period.  Despite the Veteran's assertions of discoloration, recurrent fungal infections, and skin sloughing, there is no objective evidence of tissue loss, color changes, nail abnormalities, hyperhidrosis, or X-ray abnormalities during the appeal period.

The Veteran submitted multiple written statements as well as testified during his January 2014 Board video conference hearing discussing the severity of his service-connected cold injury residuals, to include pain, tingling, numbness, cold sensitivity of the feet, sloughing of dry skin, and discoloration of the hands and feet.  In this case, the Veteran's statements are competent evidence to report his cold injury symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, the medical examiners considered the Veteran's statements as to his symptoms when making their findings.  However, the evidence of record does not indicate that the assignment of any additional increased or separate evaluations are warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating cold injury residuals.  Thus, evidence of increased cold injury symptomatology has not been established, either through medical or lay evidence, during the appeal period.

In this case, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected cold injury residuals varied to such an extent that a rating greater or less than the 20 percent and 30 percent ratings currently assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of initial evaluations in excess of 20 percent, each, for the Veteran's service-connected cold injury residuals of each lower extremity and for the right upper extremity, and against the assignment of an evaluation higher than 30 percent for the Veteran's service-connected cold injury residuals of the left upper extremity, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Additional Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b) (2015); see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected lumbar spine disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by the Veteran's lumbar spine disability.  Id.  The rating assigned is warranted for intervertebral disc syndrome, and increased ratings are available under the rating criteria if further limitation of motion or other manifestations of the lumbar spine disability are shown.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's lumbar spine.  

The Veteran's service-connected cold injury residuals of the upper and lower extremities are evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by the Veteran's cold injury residuals.  Id.  The ratings assigned are warranted for cold injury residuals, and increased ratings are available under the rating criteria if further cold injury residuals or other complications or residual effects of the cold injury disabilities are shown.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's cold injury residuals of the upper and lower extremities.

When comparing his disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the various disability ratings assigned for the lumbar spine and cold injury residuals of the upper and lower extremities.  The criteria for 40 percent, 30 percent, and 20 percent ratings reasonably describe the Veteran's disability level and symptomatology during the appropriate time periods discussed at length above.  Consequently, the Board concludes that the assigned schedular evaluations are adequate and that referral of the Veteran's lumbar spine or cold injury residual claims for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; 38 C.F.R. § 4.104, Diagnostic Code 7122; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.


ORDER

Entitlement to a rating in excess of 40 percent for history of herniated nucleus pulpous, L4-L5 is denied.
 
Entitlement to a rating in excess of 20 percent for cold injury residuals of the right upper extremity is denied.
 
Entitlement to a rating of 30 percent, but no higher, for cold injury residuals of the left upper extremity is granted.
 
Entitlement to an initial rating of 20 percent, but no higher, for cold injury residuals of the right lower extremity is granted.

Entitlement to an initial rating of 20 percent, but no higher, for cold injury residuals of the left lower extremity is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


